DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Farina (US Patent No. 6,785,400 B1).
In considering claim 1, Farina discloses all the claimed subject matter, note 1) the claimed a frame having a set of known aspects corresponding to a first dimension and a second dimension within a first plane is met by the standard 2’’ thick optics bench (frame) (Figs. 1-3, col. 5, line 62 to col. 6, line 15), 2) the claimed a light source generating a planar light pattern within a substantially same plane as the first plane of the frame is met by the illumination device 26 (Figs. 1-3, col. 4, lines 39-54 and col. 5, line 42 to col. 6, line 51), and 3) the claimed wherein the set of known aspects facilitate both correcting an image distortion and a scaling of a spray pattern image generated by an image acquisition device during a spray application by a nozzle positioned in a physical relationship with the planar light pattern such that spray particles emitted from the spray nozzle pass through the planar light pattern while an initial image is acquired by the image acquisition device is met by the spray data acquisition system 10 which includes a custom designed calibration target to facilitate spatial calibration and perspective correction of the acquired images (Figs. 1-3, col. 5, line 10 to col. 6, line 51).  
In considering claim 2, the claimed wherein the frame is rectangular is met by the rectangular standard 2’’ thick optics bench (frame) (Figs. 2-3, col. 5, line 62 to col. 6, line 15).  
In considering claim 3, the claimed wherein the set of known aspects comprise a length dimension and a width dimension is met by the standard 2’’ thick optics bench (frame) (Figs. 2-3, col. 5, line 62 to col. 6, line 15).  
In considering claim 4, the claimed wherein one or both the length dimension and the width dimension are defined by an inside edge of the frame is met by the standard 2’’ thick optics bench (frame) (Figs. 2-3, col. 5, line 62 to col. 6, line 15).  
In considering claim 5, the claimed wherein one or both the length dimension and the width dimension are indicated by a marking on the frame is met by the standard 2’’ thick optics bench (frame) (Figs. 2-3, col. 5, line 62 to col. 6, line 15).  
In considering claim 6, the claimed wherein the light source is a laser is met by the illumination device 26 which includes a laser system having a fan-shaped output pattern (Figs. 1-3, col. 3, lines 36-52 and col. 5, line 42 to col. 6, line 51).  
In considering claim 7, the claimed wherein the spray pattern imaging apparatus further comprises a holder for holding the image acquisition device during the spray application in a fixed relationship with respect to the planar light pattern is met by the holder of the imaging device 12 (Figs. 2-3, col. 5, line 10 to col. 6, line 51).  
In considering claim 8, the claimed wherein the holder is fixed to the frame is met by the holder of the imaging device 12 (Figs. 2-3, col. 5, line 10 to col. 6, line 51).  
In considering claim 9, the claimed wherein the holder is not fixed to the frame during operation, thereby facilitating removing the frame from a field of view of the image 12Leydig 289784acquisition device after an image calibration operation based upon the known aspects of the frame positioned such that the first plane is substantially co-planar with the planar light pattern is met by the imaging device 12 is positioned perpendicular to the illumination device 12 sheet plane 38 (Fig. 3, col. 6, line 52-67).  
In considering claim 10, the claimed further comprising a programmed image processor that operates to correct the spray pattern image for light source position effects is met by the control unit 16 (Figs. 2-3, col. 6, lines 7-51).  
In considering claim 11, the claimed wherein the light source position effect arises from a viewing angle of an aperture of the image acquisition device with respect to an angle of emission of scattered light from the light source is met by the illumination device 26 (Figs. 1-3, col. 5, line 42 to col. 6, line 51).  
Claim 12 is rejected for the same reason as discussed in claim 1 above.
Claims 13-21 are rejected for the same reason as discussed in claims 3-11, respectively.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Marriott et al. (US Patent No. 8,465,792 B2) disclose monitor system for coating apparatus.
	Mehring (US Patent No. 8,351,780 B2) discloses imaging system for hollow cone spray.
	Prociw et al. (US Patent No. 7,738,694 B2) disclose calibration of optical patternator spray parameter measurements.
	Falcoff (US Patent No. 4,614,300) discloses computerized spray machine.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 21, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422